—Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered March 8, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in an early release program.
Petitioner challenges respondent’s denial of his request for permission to participate in an early release program from prison. Our review of the record reveals, however, that petitioner has not established that respondent’s denial is irrational or that it violated any laws or deprived petitioner of any constitutional right. Participation in an early release *718program is a privilege and not a right. In light of the serious and violent nature of petitioner’s criminal history, we find no reason to disturb respondent’s determination. All remaining concerns expressed by petitioner have been considered and rejected.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.